DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 14 February 2019 and 06 October 2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “vehicle entering/leaving detection unit” in claims 1 and 18; “control unit” in claims 1-9, 11-16 and 18; “riding state detection unit” in claims 3 and 4 and “service completion detection unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 18 recite “the drive-through area detected by the vehicle entering/leaving detection unit” (claims 1 and 18) and “the detected drive-through area” (claim 17).  In each of these claims, the previous limitations recite “[detects/detecting] being in a drive-through area”.  As such, it is the “being in a drive-

Claims 3 and 4 recite the limitations “the state of the vehicle detected by the riding state detection unit”. This limitation is unclear, as “the/a state of the vehicle” is previously recited, but it is not “the/a state of the vehicle” that is detected by the riding state detection unit. Examiner suggests amending such limitations to recite “the riding state of the vehicle detected by the riding state detection unit”. 

Claims 6 and 7 recite “the at least one window”. There is insufficient antecedent basis for such limitation in the claim. Claim 5 previously recites “at least one of an order window, a pick-up window, or a payment window” and it is unclear, to the Examiner, which, if any, of the at least one of the order window, the pick-up window, or the payment window the Applicant is referring back to by the limitation in claim 6. Examiner suggests amending such limitation to one of the followings: “the at least one of the order window, the pick-up window, or the payment window” or “the order window” or “the pick-up window” or “the payment window”. 

Claim 7 is indefinite because of the limitation “wherein the control unit controls, where a service at the at least one window is finished, travelling of the vehicle stopped as the travelling state of the vehicle”. It is unclear, to the Examiner, whether the control further controls, where a service at the at least one window is finished, travelling of the vehicle stopped as the travelling state of the vehicle or whether the limitations of claim 7 are substituting the previous limitations of claim 5 since claim 5 previously recites “wherein- 49 - the control unit stops the vehicle at at least one of an order window, a pick-up window, or a payment window, as the travelling state of the vehicle”. 

Claim 8 is indefinite because of the recited limitation “a service” in line 4. It is unclear, to the Examiner, whether Applicant is referring back to the same service previously recited in line 3 of claim 7 or not. 

Claim 9 is indefinite because of the limitation “wherein the control unit causes, where the completion of the service is detected by the service completion detection unit, the vehicle stopped as the travelling state of the vehicle to start travelling”. It is unclear, to the Examiner, whether the control unit further causes, where the completion of the service is detected by the service completion detection unit, the vehicle stopped as the travelling state of the vehicle to start travelling or whether the limitations of claim 9 are substituting the previous limitations of claim 5 since claim 5 previously recites “wherein- 49 - the control unit stops the vehicle at at least one of an order window, a pick-up window, or a payment window, as the travelling state of the vehicle”. 

Claim 11 recites the limitation “the at least one window”. There is insufficient antecedent basis for such limitation in the claim. 

Claim 14 recites the limitation “the opened window”, “the service” and “the windows”. There is insufficient antecedent basis for such limitations in the claim. 

Claim 15 is indefinite because of the recited limitation “wherein the control unit notifies, where being in the drive-- 51 - through area is detected by the vehicle entering/leaving detection unit, a user of presentation for selecting whether to set a mode of the vehicle to a drive-through area mode that is a driving assistant mode in the drive- through area”. It is unclear, to the Examiner, whether the control unit further notifies, where being in the drive-- 51 - through area is detected by the vehicle entering/leaving detection unit, a user of presentation for selecting whether to set a mode of the vehicle to a drive-through area mode that is a driving assistant mode in the drive- through area or whether the limitations of claim 15 are substituting the previous limitations of claim 1.

Claim 16 is indefinite because of the recited limitation “wherein the vehicle entering/leaving detection unit detects, where the drive-through area mode is set, leaving the drive-through area, and the control unit notifies, where leaving the drive- through area is detected by the vehicle entering/leaving detection unit, the user of presentation regarding whether to release the drive-through area mode of the vehicle”. It is unclear, to the Examiner, whether the vehicle entering/leaving detection unit further detects, where the drive-through area mode is set, leaving the drive-through area, and the control unit further notifies, where leaving the drive- through area is detected by the vehicle entering/leaving detection unit, the user of presentation regarding whether to 

Claims 2, 5, 10, 12 and 13 are rejected as being dependent upon a rejected claim. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro (JP2004-355145A).
Regarding claim 1, Masahiro discloses a vehicle state control apparatus (see at least abstract and Figure 1), comprising: a vehicle entering/leaving detection unit that detects being in a drive-through area (see at least abstract [0016], [0018]-[0020] and claim 6); and a control unit that controls a state of a vehicle in the drive-through area detected by the vehicle entering/leaving detection unit (see at least abstract, [0016], [0018]-[0020], [0022], [0023], [0045] and claim 6).

Regarding claim 2, Masahiro discloses wherein the control unit controls a travelling state of the vehicle as the state of the vehicle (see at least abstract, [0016], [0018]-[0020], [0022], [0023], [0045] and claim 6). 

Regarding claims 17 and 18, claims 17 and 18 are commensurate in scope with claim 1. See above for rejection of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2004-355145A) in view of Claesson (DE102015015283A1).
Regarding claim 3, Masahiro fails to disclose further comprising a riding state detection unit that detects a riding state of the vehicle, wherein the control unit controls the state of the vehicle, corresponding to the state of the vehicle detected by the riding state detection unit. However, such matter is suggested by Claesson (see at least abstract, [0006], [0008], [0009], [0011], [0012], [0024]-[0026], [0027], [0031], [0032] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro to incorporate 

Regarding claim 4, claim 4 is commensurate in scope with claims 2 and 3. See above for rejection of claims 2 and 3. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2004-355145A) in view of Claesson (DE102015015283A1) in further view of Takashi (JP2015060534A).
Regarding claim 5, Masahiro discloses the control unit controlling the travelling state of the vehicle at the drive-through area (see at least abstract, [0016], [0018]-[0020], [0022], [0023], [0045] and claim 6).
Masahiro fails to disclose stop the vehicle at at least one of an order window, a pick-up window, or a payment window. However, such matter is suggested by Takashi (see at least [0030]-[0036], [0040] and [0043]). Even though, Masahiro is mainly focused on passing a tollgate smoothly without stopping, Masahiro also discloses that the disclosure could be applied for a payment section of a drive-through area as well and it is well known to one of ordinary skill in the art that passing a drive-through area is not finished at the payment section and that almost all drive-throughs include another section which needs the vehicle to stop for example to pick-up something or to give . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2004-355145A) in view of Claesson (DE102015015283A1) in further view of Takashi (JP2015060534A) in further view of Claesson (WO2015057144A1).
Regarding claim 6, Masahiro as modified by Claesson (DE) and Takashi discloses wherein the control unit stops the vehicle at a position, at the at least one window, as the travelling state of the vehicle (see rejection of claim 5 above).
Masahiro as modified by Claesson (DE) and Takashi fails to disclose wherein the control unit stops the vehicle at a position, corresponding to the riding state of the vehicle at a target position, as the travelling state of the vehicle. However, such matter is suggested by Claesson (WO) (see at least Pg.3 lines5-20; Pg.4 lines14-16; Pg.7 lines7-14, Pg.8 lines19-29; Pg.10 line17-Pg.11 line 24; Pg.13 lines 8-10; Pg.14 line23-Pg.15 line4; Pg.16 lines 17-22; Pg.18 line15-Pg.19 line5; Pg.19 line20-Pg.20 line2 and Pg.20 lines 11-13). It would have been obvious to one of ordinary skill in the . 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2004-355145A) in view of Claesson (DE102015015283A1) in further view of Takashi (JP2015060534A) in further view of Losey (US20020143452A1).
Regarding claim 7, Masahiro as modified by Claesson and Takashi discloses wherein the control unit controls travelling of the vehicle stopped as the travelling state of the vehicle (see rejection of claims 1, 4 and 5).
Masahiro as modified by Claesson and Takashi fails to discloses wherein the control unit controls, where a service at the at least one window is finished, travelling of the vehicle stopped as the travelling state of the vehicle. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson and Takashi to incorporate the teachings of Losey of knowing where a service at the at least one window is finished in order to increase accuracy and reliability. Therefore, given Masahiro as modified by Claesson, Takashi and Losey, it would have been obvious for the control unit to control, where a service at the at least one window is finished, travelling of the vehicle stopped as the 

Regarding claim 8, Masahiro as modified by Claesson and Takashi discloses wherein the control unit controls the travelling of the vehicle stopped as the travelling state of the vehicle (see rejection of claims 1, 4 and 5).
Masahiro as modified by Claesson and Takashi fails to disclose further comprising a service completion detection unit that detects completion of a service, wherein the control unit controls, in accordance with a detection result of the completion of the service by the service completion detection unit, the travelling of the vehicle stopped as the travelling state of the vehicle. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson and Takashi to incorporate the teachings of Losey of a service completion detection unit that detects completion of a service with a detection result of the completion of the service by the service completion detection unit in order to increase accuracy and reliability. Therefore, given Masahiro as modified by Claesson, Takashi and Losey, it would have been obvious for the control unit to control, in accordance with a detection result of the completion of the service by the service completion detection unit, the travelling of the vehicle stopped as the travelling state of the vehicle to ensure the travelling of the vehicle stopped is performed at a correct/appropriate time and place.

Regarding claim 9, Masahiro as modified by Claesson and Takashi discloses wherein the control unit causes the vehicle stopped as the travelling state of the vehicle to start travelling (see rejection of claims 1, 4 and 5).
Masahiro as modified by Claesson and Takashi fails to disclose wherein the control unit causes, where the completion of the service is detected by the service completion detection unit, the vehicle stopped as the travelling state of the vehicle to start travelling. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson and Takashi to incorporate the teachings of Losey where the completion of the service is detected by the service completion detection unit in order to increase accuracy and reliability. Therefore, given Masahiro as modified by Claesson, Takashi and Losey, it would have been obvious for the control unit to cause, where the completion of the service is detected by the service completion detection unit, the vehicle stopped as the travelling state of the vehicle to start travelling to ensure the travelling of the vehicle stopped is performed at a correct/appropriate time and place.

Regarding claim 10, Masahiro as modified by Claesson and Takashi does not explicitly disclose wherein the service is a payment service. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson and Takashi to incorporate the teachings of . 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2004-355145A) in view of Claesson (DE102015015283A1) in further view of Harumoto (US20090055046A1).
Regarding claim 11, Masahiro as modified by Claesson fails to disclose wherein the control unit controls, where being in the drive-through area is detected by the vehicle entering/leaving detection unit or the vehicle is stopped at the at least one window, opening/closing of a window of the vehicle as the state of the vehicle. However, such matter is suggested by Harumoto (see at least Figure 2, [0114], [0115] and [0123]-[0127]). Even though, Masahiro is mainly focused on passing a tollgate smoothly without stopping, Masahiro also discloses that the disclosure could be applied for a payment section of a drive-through area as well and it is well known to one of ordinary skill in the art that passing a drive-through area is not finished at the payment section and that almost all drive-throughs include another section which needs the vehicle to stop for example to pick-up something or to give something. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson to incorporate the teachings of Harumoto wherein the control unit controls, where being in the drive-through area is detected by the vehicle entering/leaving detection unit or the vehicle is stopped at the at least one window, opening/closing of a window of the vehicle as the state of the vehicle in order to increase efficiency and reliability of the disclosure. 

Regarding claim 12, Masahiro as modified by Claesson fails to disclose wherein the control unit controls the opening/closing of the window of the vehicle, corresponding to weather. However, such matter is suggested by Harumoto (see at least Figures 2-4, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson to incorporate the teachings of Harumoto wherein the control unit controls the opening/closing of the window of the vehicle, corresponding to weather in order to increase passenger comfort, efficiency and reliability of the disclosure.

Regarding claim 13, Masahiro as modified by Claesson fails to disclose wherein the control unit controls the opening/closing of the window of the vehicle, corresponding to a security state. However, such matter is suggested by Harumoto (see at least Figures 2-4, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson to incorporate the teachings of Harumoto wherein the control unit controls the opening/closing of the window of the vehicle, corresponding to a security state in order to increase safety, efficiency and reliability of the disclosure.

Regarding claim 14, Masahiro as modified by Claesson fails to disclose wherein the control unit closes the opened window of the vehicle on a condition that the service (see at least Figures 2-4, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro as modified by Claesson to incorporate the teachings of Harumoto wherein the control unit closes the opened window of the vehicle on a condition that the service at the at least one window is finished or services at all the windows are finished in order to increase efficiency and reliability of the disclosure.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2004-355145A) in view of Park (US20170001650A1).
Regarding claim 15, Masahiro fails to disclose wherein the control unit notifies, where being in the drive-- 51 - through area is detected by the vehicle entering/leaving detection unit, a user of presentation for selecting whether to set a mode of the vehicle to a drive-through area mode that is a driving assistant mode in the drive- through area. However, such matter is suggested by Park (see at least Figure 4, [0015], [0016], [0137], [0150]-[0156], [0161]-[0170], [0212]-[0234]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro to incorporate the teachings of Park wherein the control unit notifies, where being in the drive-- 51 - through area is detected by the vehicle entering/leaving detection unit, a user of presentation for selecting whether to set a mode of the vehicle to a drive-through area mode that is a driving assistant mode in the drive- through area 

Regarding claim 16, Masahiro fails to disclose wherein the vehicle entering/leaving detection unit detects, where the drive-through area mode is set, leaving the drive-through area, and the control unit notifies, where leaving the drive- through area is detected by the vehicle entering/leaving detection unit, the user of presentation regarding whether to release the drive-through area mode of the vehicle. However, such matter is suggested by Park (see at least Figure 4, Figures 8-12, [0015], [0016], [0137], [0150]-[0156], [0161]-[0170], [0212]-[0238]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Masahiro to incorporate the teachings of Park wherein the vehicle entering/leaving detection unit detects, where the drive-through area mode is set, leaving the drive-through area, and the control unit notifies, where leaving the drive- through area is detected by the vehicle entering/leaving detection unit, the user of presentation regarding whether to release the drive-through area mode of the vehicle since they are both directed to passing toll-gates/drive-throughs and use of Park would increase passenger comfort, safety and reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667